Citation Nr: 1430413	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected left ulnar and median nerve neuropathy.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder, dysthymic type, prior to October 15, 2010; and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran maintained during his May 2014 hearing that he suffers from worsening symptoms of his service-connected left nerve neuropathy and mood disorder.  The Veteran was last afforded a VA examination for both disorders in October 2010.  

The Veteran's representative recently submitted a May 2014 psychological evaluation from a private psychologist which notes that the Veteran was diagnosed with "major depressive disorder, single, severe, with anxious distress, severe" and generalized anxiety disorder.  The report reflects that the Veteran exhibited worsening symptoms of his psychiatric condition.  In particular, the Veteran's insight and judgment were considered to be poor, he experienced symptoms of anxiety and depression that appear to be persistent and debilitating, and he exhibited social detachment.  The psychologist notes that the Veteran suffers from total occupational and social impairment as a result of these diagnoses, but did not provide a specific rationale.  The examiner opined that the Veteran was likely unemployable given his current symptoms and need for social isolation but within the body of the examination report noted that "[the Veteran] believes he is unable to maintain gainful employment" and "[the Veteran] considers himself disabled."  It's unclear whether the opinion that the Veteran is unemployable is the psychologist's opinion based on the evaluation, an opinion based on the Veteran's psychiatric condition alone or a recitation of the Veteran's own opinion.  In addition, the psychologist did not assign a Global Assessment of Functioning (GAF) score, which would be helpful in assessing the claim.  As such, the May 2014 private examination report is insufficient to rate the Veteran's claim.  

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected disabilities, more contemporaneous medical findings are needed to evaluate the claims on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the matter of unemployability during the pendency of his claim.  During his May 2014 hearing, the Veteran reported that he was unemployed and that he lost his former job because his service-connected left ulnar and median nerve neuropathy hindered his job performance and resulted in termination.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran met the percent requirements for a TDIU under 38 C.F.R. § 4.16(a) at the beginning of the appeal period, but does not currently meet the percentage requirements.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and should be afforded a VA examination to obtain a medical opinion regarding the impact his service-connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding the TDIU claim and a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to evaluate the severity of his service-connected disabilities. The claims folder should be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail. The examiner should discuss the symptomatology exhibited by the Veteran, and address the level of functional impairment caused by his service-connected disabilities.  The examiner is also asked to comment on the effect the Veteran's service-connected disabilities have on his employability.  

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following:

(a)  identify all manifestations of the left ulnar and median nerve neuropathy;

(b)  identify all manifestations of the psychiatric disorder; 

(c)  provide an opinion as to whether the Veteran's service-connected disabilities (left ulnar and median nerve neuropathy; mood disorder, dysthymic type) either singly or taken together, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  The examiner must address the functional and industrial impairment due to the service-connected neuropathy and mood disorder.  

In providing the opinion, the examiner should comment on the May 2104 psychological assessment and opinion.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, if an only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Then readjudicate the Veteran's claims in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

